          Case 1:20-cr-00058-DLH Document 34 Filed 08/13/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Eugene White Owl, Sr.,                        )       Case No. 1:20-cr-058
                                              )
               Defendant.                     )


       Before the Court is Defendant’s second motion to reconsider order of detention. (Doc. No.

32). Advising that he suffers hip pain and has concerns about COVID-19, he requests release to the

residence of his nephew in Bismarck, North Dakota. The United States has filed a response in

opposition, arguing that defendant continues to present a threat to the community and pointing out

that the measures adopted by correctional facilities have been effective in preventing the spread of

disease. (Doc. No. 33). The United States also states that it has inquired with the United States

Marshal’s Service and learned that defendant has not complained of any medical conditions nor

sought medical assistance while detained.

       The Court previously denied a similar request made by Defendant. (Doc. No. 31). Much of

the same reasoning applies here. For instance, defendant’s very generalized concerns regarding

COVID-19 and his health do not constitute compelling reasons justifying his conditional release.

Nor is there anything in Defendant’s motion indicating he cannot seek or receive treatment for his

hip condition while incarcerated. Further, nothing in Defendant’s motion addresses the Court’s

concern about danger to members of the community. The possibility of an available residence in

Bismarck, standing alone, does not outweigh the other factors justifying detention.


                                                  1
         Case 1:20-cr-00058-DLH Document 34 Filed 08/13/20 Page 2 of 2




       In sum, the court again finds that the circumstances do not warrant reconsideration of

defendant’s custodial status. Defendant’s motion (Doc. No. 32) is DENIED.

       IT IS SO ORDERED.

       Dated this 13th day of August, 2020.

                                              /s/ Clare. R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
